department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas date date3 tax_exempt_and_government_entities_division number release date legend org - organization name xx - date address - address org address taxpayer_identification_number person to contact employee identification_number employee telephone number foo certified mail - return receipt dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code our favorable determination_letter to you dated may 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective october 20xx the revocation of your exempt status was made for the following reason s organizations described in sec_501 and exempt under sec_501 must be both organized and operated exclusively for exempt purposes you have failed to produce documents to establish that you are operated exclusively for exempt purposes and that no part of your net_earnings inures to the benefit of private shareholders or individuals you failed to produce documents to allow the internal_revenue_service to examine your records regarding your receipts expenditures or activities as required by sec_6001 and sec_6033 of the code you were originally granted exemption to engage in down payment assistance and to provide housing for low income individuals neither of these activities was ever engaged in by you you notified the service that the organization was adding programs that would educate low income borrowers in the areas of homeownership however when the service requested documentation related to the assertions that these services were being offered only to low income individuals you produced none you had been previously issued an advisory letter relating to your inability to document though records that your services were only being offered to low income families the subsequent examination found that you lacked the records to substantiate this assertion you have not documented that there is not private benefit to lenders builders and other parties nor have you sufficiently documented that there is not an element of inurement in your dealings with disqualified individuals your stated charitable purposes were to lessen the burden of government agencies provide the opportunity for low and median income citizens to purchase homes and combat community deterioration you have not demonstrated or documented that your activities achieve any of these goals contributions to your organization are no longer deductible under sec_170 after october 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending september 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the ‘ day after the date this determination was mailed to you please contact the clerk of the appropriate by referring to the enclosed court for rules regarding filing petitions for declaratory judgments publication you may write to the united_states tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing director eo examinations department of the treasury internal_revenue_service tax_exempt_and_government_entities_division date date taxpayer_identification_number ir sec_31 hopkins plaza room baltimore md rr gress form tax_year s ended person to contact id number contact numbers manager's name id number manager's contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we’ll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the letter rev catalog number 34809f irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate tas-1500 district of columbia lta office constitution ave k washington dc phone number for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer 20x x09 org schedule no or exhibit year period ended legend org - organization name city - city through co-4 - through companies state - state account - account ra-1 - ra co-1 org-1 - organization name xx - date issues whether org is operated exclusively for exempt purposes within the meaning of sec_501 of the internal_revenue_code facts org application the taxpayer was incorporated pursuant to nonprofit statutes in the state of state on october 20xx on november 20xx the service received the t p’s application_for exemption at that time the organization’s name was org-1 per part il item of the t p’s application_for exemption the t p states the following the organization was formed by a group of individuals for the purpose of operating the co-1 whom will begin as a statewide program and expand regionally and then nationally org's charitable purposes are to lessen the burden of government agencies to provide the opportunity for low and median income citizens to purchase homes and to combat community deterioration the org-1 primary charitable activity which will account for approximately percent of the corporation's current time and resources is the co-1 the t p describes this program as follows the program is designed to provide assistance to individuals who otherwise would be unable to purchase a home typically those individuals will have an income that falls below of the median income as established by hud in state to qualify to purchase homes the criterion for selection will be determined on this basis and all applications will be reviewed by the staff of the foundation for approval the foundation will provide a charitable grant or gift of up to to each qualified buyer the amount is based on the final sale price of the home and the allowable limits of the mortgage instrument being used the foundation will charge the seller of the home a program service fee up to of the final sale price at the close of escrow the service fee is paid in return for the foundation’s efforts to promote the seller's home and is not received by the foundation until after the close of escrow the service fee is allocated to the foundation’s trust fund the foundation trust fund is a pooled_fund of grants and fees as a qualified charitable nonprofit housing organization the foundation provides down payment assistance to qualified homebuyers the trust fund assets are used to advance the purposes of the foundation described herein form 886-a crev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx09 org approximately of the foundation's total resources will be directed at activities involved in the purchase and rehabilitation of single family residences either by acquiring and rehabilitating existing homes or constructing new homes to be sold under an affordable housing program or leased at a reasonable rent to low and moderate income individuals and families in part ii item 12b of the application_for exemption the t p states the foundation will only extend their services to homebuyers who are less that of the median family income the grant selection process will focus on alleviating poverty and discrimination in response to a letter from the service dated 20xx the t p offered certain clarification regarding its proposed program and who would be eligible to participate in the program in the t p’s clarification the following is stated these prospective buyers would be low-middle income individuals who without our support would lack the necessary funds to purchase a home our program will indeed be geared toward individuals who are currently renting homes because they lack either down payment funds or the necessary closing costs to fulfill the dream of home ownership furthermore we will not be asking the sellers of homes to pay a service fee to us rather we will ask them to make charitable donations to our organization so simply stated the seller of the property will no longer be required to pay a service fee to be involved in the program only donations and gifts will be accepted by the foundation additional representations made by the t p are found in its articles of incorporation which were submitted as part of the application_for exemption under sec_501 article iii f states the following this corporation will never be operated for the primary purpose of carrying_on_a_trade_or_business for profit and no part of the net_earnings of the corporation shall inure to the benefit of or be distributable to its members directors officers or other private persons the service recognized org as an exempt_organization by way of a determination_letter dated may 20xx examination the audit of this organization for the year ending september 20xx was pursuant to a prior audit in which the revenue_agent conducting the examination noted deficiencies in the organization's operation as such the organization was issued an advisory letter relating to inaccuracies found on the return items that did not reconcile failure to maintain complete records and failure to comply with public inspection requirements found in sec_6104 and sec_6110 as such the organization was referred for a future examination this revenue_agent was charged with conducting the audit of the organization for the year ending september 20xx of particular interest in this audit would be the organization’s compliance with the issues noted in the advisory letter it received as a result of its audit for the period ending september 20xx of particular interest to the service was whether the t p could document that the services and aid it provided was delivered to members of a charitable_class ie low income individuals and families this was the assertion made by the organization in its application_for exemption furthermore the organization form 886-a rev department of the treasury - internal_revenue_service page -2- form_8 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx09 org was cited for its lack of documentation related to this assertion in the advisory letter issued to the organization at the conclusion of the audit of the period ending september 20xx the advisory letter issued to the organization at the conclusion of the audit for the year ending september 20xx stated the following during our examination we noted your organization as part of its exempt_purpose provided emergency financial assistance to several low to moderate income individuals facing unexpected emergencies to substantiate the charitable nature of these payments your organization provided the irs with files containing information related to these payments org provided financial assistance to upon review of these files we identified the following deficiencies missing application_for financial assistance and or missing client assessment worksheets describing the issues currently faced by those individuals requesting financial assistance and or missing documentation substantiating verifying the individual qualifies for emergency assistance e please be aware org is required to maintain adequate documentation to substantiate the charitable nature of any expenditure made by the organization for the current_year under audit 20xx09 the organization asserts via its return that the organization in an effort to verify that these grants went to members of a made grants to individuals in the amount of dollar_figure charitable_class this revenue_agent issued an information_document_request on xx xx requesting the following information please provide documentation that funds used in the help program went to homeowners that qualify as members of a charitable_class the t p’s response to this request came ina letter received on xx it stated the following this is rather vague and far reaching since there were thousand of individuals assisted we feel this requests puts undue burden on the organization to support your request we would suggest that you review some selected cases in general however our position is that when financial assistance was provided it went to individuals who were recipients of fha mortgages fha loans fall under the prevision of hud the mission of hud is as follows hud’s mission hud is the federal_agency that works to help the nation’s communities meet their development needs spur economic growth in distressed neighborhoods provide housing assistance for the poor help rehabilitate and develop moderate and low-cost housing and enforce fair housing laws in an age of shrinking federal budgets hud is focusing its resources on providing housing and economic development opportunities where they are most needed and can be best utilized through local planning hud plays a major role in supporting homeownership by underwriting homeownership for lower-and moderate-income families through its mortgage_insurance program it has long been acknowledged by the irs that since hud has a mission to support the poor and rehabilitate distressed neighborhoods that this has unto itself created a charitable_class this is why recipients of our financial assistance must have an fha loan also we clearly feel that by providing assistance to these borrowers we are reducing the burden of government and the taxpayers again this unto itself defines charitable purpose if not for our program and support many of these homeowners would have defaulted on their home form 886-a rev department of the treasury - internal_revenue_service page -3- form_8 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx09 org loans and this would have caused the insurance fund supported by the government through taxes of citizens to be financially responsible for losses in a further attempt to gain access to grant documentation the revenue_agent issued a letter to the t p again requesting access to this documentation this letter sent on xx stated the following regarding the t p’s failure to provide the requested documentation in your response you state that it would be burdensome for your organization to document that funds from the help program go to members of a charitable_class revrul_56_304 states the following organizations privately established and funded as charitable foundations which are organized and actively operated to carry on one or more of the purposes specified in sec_501 of the internal_revenue_code of and which otherwise meet the requirements for exemption from federal_income_tax are not precluded from making distributions of their funds to individuals provided such distributions are made on a true charitable basis in furtherance of the purposes for which they are organized however organizations of this character which make such distributions should maintain adequate_records and case histories to show the name and address of each recipient of aid the amount distributed to each the purpose for which the aid was given the manner in which the recipient was selected and the relationship if any between the recipient and members officers or trustees of the organization a grantor or substantial_contributor to the organization or a member_of_the_family of either and a corporation controlled by a grantor or substantial_contributor in order that any or all distributions made to individuals can be substantiated upon request by the internal_revenue_service additionally rc sec_6001 states the following sec_6001 notice or regulations requiring records statements and special returns every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title the only records which an employer shall be required to keep under this section in connection with charged tips shail be charge receipts records necessary to comply with sec_6053 and copies of statements furnished by employees under sec_6053 in the audit of your organization's 20xx return the examining agent noted that your organization failed to maintain adequate_records related to its assistance to individuals the agent noted that there were missing applications for financial assistance missing client assessments worksheets describing the issues currently faced by the individuals requesting financial assistance and missing documentation substantiating verifying that the individual qualifies for financial assistance see attachment org will need to provide the documentation requested by this revenue_agent absent this documentation the revenue_agent will not be able to verify that the organization is engaged in exempt activity and will be forced to recommend that the exempt status of the organization be revoked form 886-acrev department of the treasury - internal_revenue_service page -4- form 886a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20x x09 org to this date the t p has not made this information available to the revenue_agent another area of concern was the organization’s revenue from program services initially the t p did not generate program service revenue since its inception to the period under examination the amount of program service revenue per year is stated below program service revenue period ending amount 20xx 20xx 20xx 20xx 20xx 20xx 20xx h h h a p a p a p ' the review of the initial application_for exemption did not indicate that the organization would be attempting to generate program service revenue in a letter dated november 20xx the t p informed the service that it would like to amend the charitable activities that the organization carried out in org's application_for exemption it identified two activities that the organization would be engaged in the first activity was to be down payment assistance to low income home buyers per the application this would constitute of the organization's activity secondly the organization was to engage in the rehabilitation of and construction of housing for the sale or use by low income individual this activity was to constitute of the organization’s activity to date the organization has not engaged in either of these activities in its letter to the service dated november 20xx the t p states that to date we have only provided the educational aspects of our mission and have not provided homebuyers with financial assistance in it should be noted that the original application did not indicate conjunction with their home purchase that the t p had an educational mission in this letter the t p requested that it add the following programs to its activities in part it states the following the program our program assists individuals through financially difficult times the assistance we provide may be financial educational or both our mission is quite simple at the org we protect you from the unexpected this program is geared towards low to moderate income homebuyers the funding for this program will come from solicitations from other non-profit organization private individuals public and private business pre-homebuyer education this is an educational program developed to provide homebuyers with the knowledge necessary for them to become successful and long-term homeowners the primary objective of the pre-purchasing counseling is to ensure that homebuyers have a good understanding of the home buying and ownership processes and to identify any potential weakness in the buyers’ comprehension or financial capacities form 886-a rev department of the treasury - internal_revenue_service page -5- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx09 org the funding for this program will come from a fee for service paid_by the homebuyer a lender or a real_estate_professional early delinquency counseling if the homeowner is behind on their mortgage and special arrangements need to be made the org will provide early delinquency counseling and provide financial information back to the lender for appropriate workout options the funding for this program will come from contributions received through solicitation from other non-profit organizations private individuals public and private business post-homebuyer education following the third month of home ownership we will counsel each of the homeowners by waiting three months we allow for the individuals to get adjusted to the monthly expenses related to the home and to have made purchases related to the home we will take each person through a re-budgeting process to have them take a realistic look at their income and expenses if need be we can offer suggestions and make recommendations that will allow the homeowner to avoid financial problems down the road the funding for this program will come from contributions received through solicitations from other non-profit organizations private individuals public and private businesses punctual payment program this program is deigned to ease the burden of home ownership for low to moderate income homebuyers in specific communities throughout the united_states while at the same time instilling good sound financial traits this program allows for the reimbursement of part or all of a homeowners mortgage payment for a period of time during the initial months of homeownership the program is funded from the org and fundraising efforts within the real_estate building lending industry other non-profits and public and private entities in a letter dated february 20xx the service acknowledged receipt of org’s request to engage in activities not stated on their application_for exemption the service requested additional information specifically the service wanted additional information regarding the following n w r a a n o o who is eligible for these services what criteria will be used to determine who will receive these services will an application be required will your services be limited to any individuals will fees be charged how will they be determined will anyone receive compensation how will compensation be determined are any of your participants referred to your organization does the organization make referrals will related individuals be eligible for distributions how will you ensure the funds paid will be used for exempt purposes in general the service was seeking assurances that these activities will be exempt in nature and that there would not be a private benefit and or inurement in a letter of response dated june 20xx org answers the above questions representations made by org are as follows pertinent form 886-acrev department of the treasury - internal_revenue_service page -6- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org 20xx09 - o n regarding emergency funding we will assist only low and moderate income families financial assistance will be limited to low-moderate income individual families additionally the requests will need to be approved based upon need and situation there is an application after the application is received our counselors gather much more in depth information fees will be charged for home educational programs dollar_figure and dollar_figure for early delinquency counseling employees will be compensated according to industry standards regarding ensuring that funds are used for tax exempt purposes the t p states that we believe that our grants educational programs meet the guidelines ascribed under c additionally we have legal counsel to guide us and tax_advice from both a tax attorney and a cpa that works with non-profit groups in a letter dated june 20xx the service accepts orgs change in activities the service states the following in this letter thank you for the information recently submitted regarding your change in activities we have made it part of your file these changes consist of your program and your pre-homeowner education and ongoing budget financial counseling program please let us know about any future changes in the character purposes method of operation name or address of you r organization this is a requirement for retaining your exempt status dollar_figure program service revenue per help program emergency program nowhere in the t p’s original application or in its request to add programs was there a reference to a help program therefore it was incumbent of the revenue_agent to gain a complete understanding of this program this revenue_agent in an attempt to determine if program service revenue constituted exempt activity and was operated in accordance with the representations made by the t p to the service requested information regarding these programs the detail of program service revenue as stated on the return under examination was as follows please provide complete information regarding program service revenue this should include an explanation for each source of program service revenue this explanation should include the rationale that this income is from an exempt activity and a description of how revenue is generated the programs and amounts requiring explanation are stated below in the second idr issued to the t p on xx xx the revenue_agent requested that the t p provide the following information department of the treasury - internal_revenue_service form 886-arev page -7- form_8 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx09 org program services per trial balance counseling service drs fees help program fees mortgage assurance fees the t p’s response came in an undated letter received by the service on february 20xx it stated the following counseling service -org provided both pre-homebuyer counseling and early delinquency counseling to homebuyers and homeowners as such a fee was charged for these services these fees were never charged to the recipients but to interested parties this has been a standard practice for non-profits throughout the past years there are hundreds if not thousands of non- profit organizations that provide counseling services and charge fees to provide these services drs fees -these were fees charged for early delinquency counseling when certain homeowners had fallen behind on mortgage payments we were asked to reach out proactively to them to provide counseling since this service was not pre-paid a separate and distinct fee was charged see the above comments as to why counseling services are believed to be charitable and allowable help program fees -these are the fees that we were paid to administer the help program activities these activities include all of the aforementioned items listed for answer mortgage assurance fees -org had an umbrella insurance_policy that provide for job loss insurance for those members enrolled in our help program this policy was paid for by us out of revenue we received for administering the help program the fees were broken out for internal tracking purposes only and were not charged or paid separately by anyone this is simply no different than us having any other insurance all we did was allocated a certain amount of our revenue to pay for the policy additional information relating to these programs found in the t p response is stated below the help program is nothing if not charitable it falls into the basic tenants of what a charitable_organization should do we provide counseling and financial assistance to those in need the entire program is designed to accomplish two things assist the needy and to reduce the burden of the government below is an outline of the program so that you can detail the exact activities that take place with the help program also please see exhibit for a marketing brochure again the activities below are in line with those proposed to the irs and those for which org received consent below is an outline of the program form 886-acrev department of the treasury - internal_revenue_service page -8- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx09 org the org was established to assist individuals and families in maintaining homeownership protecting you from the unexpected is our mission and our passion for new homeowners this is accomplished by providing both education and financial assistance to low-to-moderate income homeowners who experience financial difficulty since 20xx the foundation has been able to provide support to thousands of homeowners who have fallen upon hard times today more than ever the mortgage lending and building industries have experienced a severe loss in consumer trust as economic challenges have plagued an unprecedented number of homeowners in this country economists project that delinquencies and foreclosures will continue to increase for the next several years due to a variety of negative financial factors intersecting simultaneously our experience and market data with new homeowners demonstrates that there are many issues that must be addressed in order to ensure successful homeownership challenges facing today's homeowners lack of financial reserves -most homeowners spend their financial reserves required for loan approval within the first days of homeownership for a majority of low to moderate income homeowners the first time there is a significant financial setback there is not enough savings to keep them from experiencing financial challenges that often lead to defaults or delinquencies lack of financial planning -a majority of homeowners have an inadequate understanding of their current monthly and future financial obligations in short they do not have a budget and do not pian financially for the future these same homeowners have a negative behavior mindset about finances that traps individuals into a certain way of being increased consumer debt -most homeowners add significant debt related to the home during the initial two-years of homeownership no support system or consumer advocate few homeowners have any support mechanisms to address even the most common causes of financial difficulty additionally they don't have an advocate working on their behalf with the lender these financial challenges and many others that homeowners struggle with have deep and long lasting effects on their ability to stay current on their mortgage payments and provide financial stability for their household challenges facing today's lenders most lenders today have some very distinct issues that they are facing relative to their loan portfolio many lenders struggle with some or all of the following problems form 886-a ev department of the treasury - internal_revenue_service page -9- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx09 org lack of customer communication -the basic lack of infrastructure as well as conflicts with the loan servicing companies inhibit the lender from communicating with the new homeowners this communication comes at a crucial time for the lender as well as the homeowner not only does the lender have issues with early payment defaults but on fha loans they are also subject_to neighborhood watch inability to provide financial safeguards - n most cases lenders have no mechanism today to deal with financial challenges of low-to-moderate income homeowners they have no access to risk mitigation programs or products while education is important and counseling can prove very helpful this alone cannot solve the problems lack of proper pre and post home purchase counseling -today more individuals and families are attaining homeownership they are doing so with little to no education regarding this significant investment most lenders are not prepared to offer this type of education and on-going counseling while these are only some of the challenges facing lenders today they do underscore the gaps that exist this is where the org can assist in closing the gaps for you and your business introducing the help program -developed in conjunction with key industry organizations this program addresses the challenges that face homeowners and lenders the help program is a comprehensive service that provides financial education counseling communication and mortgage protection assistance education and counseling our unique approach to assisting homeowners is unmatched in the industry in an effort to greatly reduce mortgage delinquencies before they occur we employ the following process communication and relationship building -the help program communication is administered before the home is purchased during the purchase process and continues for months after the home purchase the program is designed to educate homeowners assist to control debt associated with their initial two years of homeownership establish a solid savings_plan with cash reserves and create positive long-term financial habits and wellness homebuyer education -our pre-homebuyer education and counseling program is an educational service developed to provide homebuyers with the knowledge and tools necessary for them to a heavy emphasis on the home budgeting become successful long-term homeowners there is process mindfulness about spending money ways to save on expenses and how to create and implement a personal savings strategy out-bound personal phone calls -continuing for the first six months of mortgage payments we call the homeowner to review the services that are available to them get a pulse on their current financial state and validate that their mortgage payments will be made on time form 886-a crev department of the treasury - internal_revenue_service page -10- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx09 org on-going communication and education -before the homeowner's first mortgage payment is due and continuing each month for up to two years we communicate to the homeowner sound financial tips and informational resources to assist in maintaining financial stability in essence we build a positive relationship with homeowners who recognize us as an organization that truly cares about their financial well-being and knows who to call if a difficulty should arise due to our education and counseling component homeowners typically reach out to us even before they miss a payment or before it's too late mortgage protection program iui coverage today the number one reason for mortgage defaults is loss of employment why not protect the homeowner against the very thing that can put their household finances in crisis this is why our involuntary loss of employment coverage is such a tremendous benefit our economy continues to face challenges and the security that comes with this type of coverage can make the difference for someone who is contemplating the purchase of a home or assisting them in keeping their home qualified homeowners are enrolled in our mortgage protection program which covers the homeowner s for involuntary loss of employment program pays up to dollar_figure per month for up to six months of the homeowner's mortgage payments program benefits up to six months of mortgage payments coverage up to dollar_figure per month program underwritten by one of the industry's top insurance_companies this service provides homeowners with financial assistance if an unexpected financial difficulty should arise the program is intended as a safety net for homeowners should they experience a short-term financial challenge program the program assists individuals through financially difficult times the assistance we provide may be financial educational or both our mission is quite simple at the org we protect homeowners from the unexpected there are many homebuyers who encounter short-term financial difficulties these challenges often lead to early defaults or delinquencies suddenly the dream of homeownership is not as fulfilling as once thought this is where the org comes into play form 886-a crev department of the treasury - internal_revenue_service page -11- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org 20xx09 lf the homeowner experiences an unexpected financial emergency the org may provide financial assistance for the express purpose of making a mortgage payment the revenue_agent did not feel that this answer enabled the revenue_agent to make a determination as to whether these programs were in fact charitable as they lacked specificity in an attempt to gather additional detail on these programs the and were general in nature revenue_agent requested more specific information in a letter to the t p dated xx the revenue_agent stated the following org’s response to question is inadequate org had dollar_figure in program service revenue from four programs these are as follows program services per trial balance counseling service drs fees help program fees mortgage assurance fees it is imperative that the revenue_agent has complete understanding of each of these individual programs the revenue_agent is tasked with determining if these programs are subject_to unrelated business tax whether they represent a private benefit if they are operated as stated in your application and or letters amending your activities and if they are in furtherance of your charitable mission for this reason it is necessary for the revenue_agent to have a complete understanding of the individuals programs regarding counseling services in the amount of dollar_figure you state that these fees were charged to interested parties as part of this examination much more detail is needed regarding this program you neglect to state who these interested parties are please provide the names of these interested parties please state the nature of their interest ie financial what is the history of these interested parties and org what is the relationship between these interested parties and the homeowner is this service only performed for low income individuals is this documented are the records readily available for inspection how much does org charge the interested parties for this service how does the interested_party come in contact with org are there contracts between the interested_party and org to provide this service my concern is that this activity could represent a private benefit to the interested parties if this is the case this activity would not be considered as part of your charitable mission the revenue_agent must understand the totality of this transaction in order to make a determination regarding the exempt nature of this revenue generating counseling service regarding drs fees you state that your organization was asked to reach out to homeowners who had fallen behind on their mortgage payments please provide information as to who asked you to reach out to these homeowners ie the lender again it is necessary for the revenue_agent to understand the relationship between org and all interested parties to this transaction who pays the fees associated with this program and what is the fee structure who is eligible to participate in this program help program fees are stated as dollar_figure please provide information regarding how this revenue is generated this explanation should include who makes the payment how the fee is determined an explanation of the role of all interested parties to this transaction and who is eligible to participate in this program form 886-a rev department of the treasury - internal_revenue_service page -12- department of the treasury - internal_revenue_service f a name of taxpayer explanation of items 20xx09 org schedule no or exhibit year period ended mortgage assurance fees are stated as dollar_figure the same information is needed regarding this program as the aforementioned programs the revenue_agent must understand all aspects of this program this would include the parties involved the fee structure who pays and the basis for eligibility to date the t p has not responded to this request inurement during the course of the examination the revenue_agent identified several transactions that could possibly indicate the presence of inurement during the course of the examination the revenue_agent noted that org made payments to co-1 as such the revenue_agent requested copies of these statements in the idr issued on xx xx in the t p’s response received on xx the t p stated the following the co-1 account was the personal credit of ra-1 and not a account we have provided all of the statements for ra-1 in a letter to org dated xx the revenue_agent requested clarification regarding these expenses the revenue agent's question was as follows your response states that the co-1 account was the personal credit of ra-1 and not a account as such you have included in the response ra-1's co-1 statements any payments made by org to the personal creditors of ra-1 would be an act of inurement that would expose the organization and ra-1 to penalties under sec_4958 and possible revocation identified the following payments to co-1 for the year under audit can you clarify this answer the revenue_agent has co-1 payment sec_1 20xx 20xx 20xx 20xx 20xx 20xx 20xx xx 20xx 20xx xx 20xx 20xx 20xx 20xx if these payments represent legitimate business_expenses of org please provide invoices totaling dollar_figure also provide an explanation of the individual expense and its business relation to org to date the t p has not responded to this request in the idr issued to org on xx xx the revenue_agent asked the t p to provide a business with org that are controlled by ra-1 or a member of ra-1’s family provide a similar listing for all entities in which ra-1 or a family_member has a financial interest in the response received on xx the t p indicated the ra-1 had a financial interest in co-2 and co-3 listing of entities doing in the follow up letter from the service to ra-1 the revenue_agent posed the following question form 886-a crev department of the treasury - internal_revenue_service page -13- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx09 org you have indicated that you have a financial interest in two entities that do business with org these are co-2 and co-3 a review of the general ledger indicates that org made the following payments to co-3 and co-2 co-3 20xx 20xx 20xx 20xx 20xx xx 20xx 20xx 20xx 20xx 20xx 20xx b xx 20xx 20xx co-2 ti1i20xx 20xx 20xx the revenue_agent will need a complete explanation of the nature of the services and fees paid to co-3 and co-2 this is needed to ensure that these transactions do not represent inurement and that these transactions are conducted at arm’s length organizations and org please provide copies of the contracts also who negotiated these contracts was the board aware that ra-1 had a financial interest in these companies did the board_of org approve the contracts if there are contractual relationships with either of these to date the t p has not responded to this request nor has it responded to any of the questions raised in the revenue agent's letter of xx on february 20xx the revenue_agent met with ra-1 at the irs offices in city state the purpose of this meeting was to secure any information or documentation that had not been submitted to this point and to seek clarification of certain issues related to the examination of org this meeting was also to serve as a closing conference at this meeting ra-1 provided some verbal explanations and clarifications related to the revenue agent's letter of xx ra-1 explained that co-2 is an entity that rented space to org and that he owns one third of this entity ra-1 also stated that he felt the rent charged to org was below market rates ra-1 stated that co-3 was acting as an insurance provider and that funds paid to this organization covered polices related to the loss of employment benefit that was provided by org ra- also explained that another entity co-4 was a company owned by his sister co-4 provided form 886-acev department of the treasury - internal_revenue_service page -14- form_8 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20x x09 org counseling services for org in the year under audit co-4 was paid dollar_figure for its services ra-1 contends that payment for these services were reasonable at this meeting none of the documentation requested by the revenue_agent in the letter of xx was provided the revenue_agent informed ra-1 that due to this lack of documentation the revenue_agent would propose revocation of org’s exempt status law sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for among other listed purposes charitable or educational_purposes provided that no part of the net_earnings of such corporations inures to the benefit of any private_shareholder_or_individual see r c sec_501 sec_1_501_c_3_-1 provides that an organization may be exempt as an organization described in sec_501 if safety literary educational or prevention of cruelty to children or animals it is organized and operated exclusively for religious charitable scientific testing for public sec_1_501_c_3_-1 of the income_tax regulations provides that an organization operates exclusively for exempt purposes only if c an organization must not engage in substantial activities that are not in furtherance of an exempt_purpose in 326_us_279 the supreme court held that the presence of a single regardless of the number or importance of truly exempt purposes nonexempt purpose if substantial in nature will destroy the exemption it engages primarily in activities that accomplish exempt purposes specified in sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1 provides in part that the term educational for sec_501 purposes includes the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 defines the term charitable for sec_501 purposes as including relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening of the burdens of government and promotion of social welfare by organizations designed to accomplish any of the above purposes or i to lessen neighborhood tensions ii to eliminate prejudice and discrimination iii to defend human and civil rights secured_by law or iv to combat community deterioration and juvenile delinquency sec_1_501_c_3_-1 provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of sec_501 if the trade_or_business furthers an exempt_purpose and if the organization's primary purpose does not consist of carrying on an unrelated_trade_or_business government position it is the position of the government that the t p has not demonstrated through documentation that it is organized and operated exclusively for exempt purposes as stated in sec_1_501_c_3_-1 form 886-acev department of the treasury - internal_revenue_service page -15- form_8 a department of the treasury - internal_revenue_service explanation of items name of taxpayer 20xx09 org schedule no or exhibit year period ended the organization was originally granted exemption to engage in down payment assistance and to provide housing for low income individuals neither of these activities was ever engaged in by org the organization notified the service that the organization was adding programs that would educate low income borrowers in the areas of homeownership however when the service requested documentation related to the assertions that these services were being offered only to low income individuals the organization produced none org had been previously issued an advisory letter relating to its inability to document though records that its services were only being offered to low income families the subsequent examination found that the organization lacked the records to substantiate this assertion org has not documented that there is not private benefit to lenders builders and other parties sufficiently documented that there is not an element of inurement in its dealings with disqualified individuals nor has org org's stated charitable purposes were to to lessen the burden of government agencies to provide the opportunity for low and median income citizens to purchase homes and to combat community deterioration org has not demonstrated or documented that its activities achieve any of these goals as such it is the government's position that the tax exempt status of org should be revoked as of the beginning of the 20xx09 tax_year taxpayer position the t p position is that there may be an ancillary benefit to lenders and builders but the benefits received by participants in the program outweigh these private benefits the t p feels that while the organization conducts business with entities in which ra-1 has a financial interest these transactions have been conducted at fair prices and have also been done for convenience the t p concedes that much of the documentation requested can not be provided as such the t p accepts the revenue agent's findings and will not contest the services actions to revoke the exempt status of org conclusion since the t p has not demonstrated that the organization is organized and operated exclusively for exempt purposes the recognition of the organization as a c entity should be revoked as of the beginning of the 20xx09 tax_year form 886-a rev department of the treasury - internal_revenue_service page -16-
